Title: Peter Collinson to Capel Hanbury, 16 September 1760
From: Collinson, Peter
To: Hanbury, Capel


          
            Sep: 16: 1760
          
          I recommend to my Dear Friend Capple Hanbury my Worthy Ingenious Friends the Bearers Mr. Franklin and his Son—pray Oblige them with a Sight of all your Curious Operations In Iron and Tinn.
          I need not say more your Hospitality I know and your Good Ladys to whom I Devote my Friends—and am yours Affectionatly
          
            P Collinson
          
         
          Addressed: To / Capel Hanbury Esqr / at / Pont Pool
        